Citation Nr: 1219431	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service connected osteoarthritis, left knee.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service connected osteoarthritis, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.  The case comes to the Board from the RO in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.


FINDINGS OF FACT

1.  A low back disorder was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service connected osteoarthritis, left knee.

2.  A right knee disorder was not caused or made worse by a disease or injury in service, nor was it caused or made worse by the Veteran's service connected osteoarthritis, left knee.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated by, service and is not secondary to or aggravated by osteoarthritis, left knee.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A right knee disorder was not incurred in, or aggravated by, service and is not secondary to or aggravated by osteoarthritis, left knee.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in November 2007, prior to the rating decision at issue, which explained the information and evidence needed to complete a claim, on a direct and secondary basis, including what part of the evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also explained how VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, letters and forms from the Veteran's primary care doctor, and a transcript of the March 2012 hearing.  At the hearing, the Veteran's representative indicated that he wanted VA to obtain treatment records for the few months immediately prior to the hearing.  There is no indication that the Veteran's condition changed during that time.  Moreover, the current severity of his disabilities is not at issue in this case.  In order to avoid an endless series of remands to obtain the most recent treatment records, the Board concludes that there is no prejudice to the Veteran in proceeding to adjudicate the case at this time.  The Veteran was afforded a VA contract examination in conjunction with his claim.  The Board finds that the examination was adequate to allow proper adjudication of the issues on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

The Board concludes that VA satisfied its duties pursuant to the VCAA in this case. 

  Service connection

The Veteran contends that he developed back and right knee disorders as a result of his service connected osteoarthritis, left knee.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records do not indicate that the Veteran then had any disorder of the back or right knee, nor is there any record of an injury to the back or right knee.  There are extensive complaints about the left knee, and the Veteran was eventually separated from service due to his left knee problems.  The Veteran does not contend that he injured his right knee or his back in service.  Although he dated these problems to the time of service at his VA contract examination in February 2011, at his hearing he admitted that these problems did not onset until much later in the 1980s or early 1990s.  There is no indication that arthritis of the right knee or back was present within one year of service.  VA treatment records show that the Veteran currently has arthritis in his right knee and back.

The Veteran submitted a letter from his primary care doctor dated in March 2008.  At that time, his doctor opined that the Veteran's low back pain and right knee pain more likely than not were due to an injury that he sustained in service.  There was absolutely no rationale provided for this opinion, and no indication that the physician reviewed relevant service treatment records which do not document any injury to the right knee or back in service.  Also, as previously noted, the Veteran does not contend that he injured his back or right knee in service.  As a result of these circumstances, the March 2008 physician's statement has little to no probative value.

The Veteran was afforded a VA examination of his knees and low back in February 2011.  At that time he gave a history of bilateral knee and low back pain since service.  He reported that his bilateral knee pain was due to general wear and tear in service and that he believed that his low back pain was caused by compensating for his right knee pain.  This may be a transcription error, because the Veteran is service connected for his left knee disability, not his right knee.

Examination of the Veteran showed that his posture and gait were normal.  He was unable to perform tandem gait due to his bilateral knee pain.  Walking was steady.  Leg lengths were equal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The examiner observed that the Veteran wore bilateral knee braces and used a cane which was due to pain in his knees and back.  Both knees were tender and there was pain with range of motion; however, the Veteran was able to achieve full range of flexion and extension bilaterally.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, misalignment, or drainage with respect to either knee.  Inspection of the spine revealed normal head position and symmetry.  There was symmetry of spinal motion with normal curvatures.  Neurological examination was normal.  X-rays of the right knee and back showed degenerative changes. 

The examiner indicated that he reviewed the Veteran's treatment records, including a November 2009 x-ray of the Veteran's left knee which showed mild arthritis.  Other treatment records showed treatment for knee and back pain.

The examiner opined that it was less likely than not that the Veteran's right knee and low back pain were the result of his left knee disability.  The rationale was that, based on the x-ray showing only minor arthritic changes, the condition of the left knee was not serious enough to result in degenerative changes in the right knee or back as a result of compensating for it.

The Veteran testified at a hearing in March 2012.  At his hearing the Veteran testified that he used to get cortisone shots in his right knee but he now had a patch that he used instead.  He also did stretches.  He had bilateral knee braces but was presently unable to get the brace on his right knee.  The Veteran testified that he favored one knee over the other when he walked.  When he first started off he had to give all his pressure on one side and that threw his equilibrium off.  He first started experiencing symptoms in his right knee in the nineties or late or early eighties.  He also had a back brace and his ability to bend forward was restricted.  He was prescribed exercises for his back and also was treated with a cortisone patch for the back.  He believed all his problems started with his left knee because he had been favoring his right knee.  

The Veteran submitted a form that was filled out by his physician sometime in 2012 (date is illegible).  His physician opined that the Veteran's knee and back disorders "may be" related to his left knee due to compensation.  A physician's assertion that a disease or injury "may" be related to a Veteran's service is unduly speculative, insofar as it does indicate that it is at least as likely as not that such disease or injury was related to the Veteran's service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  The logic set forth in Bostain and Obert applies equally well to allegations of secondary service connection.  Hence, the 2012 physician's opinion was too speculative upon which to base a finding of service connection.

The Board finds that evidence does not show that it is at least as likely as not that the Veteran's right knee or back disabilities are related to his service or his service connected left knee disability.  While his physician opined that his low back and right knee pain were due to an in service injury, there is absolutely no evidence that the Veteran injured his back or right knee in service and the Veteran does not even claim to have sustained such injuries.  Furthermore, this medical opinion was a bare statement unsupported by any rationale.  While he submitted a second statement from his physician to the effect that he left knee may have caused his right knee and back problems due to compensation, as previously noted this opinion is speculative and therefore of limited probative value.  In contrast, after examining the Veteran and reviewing his treatment records, the VA contract examiner opined that it was less likely than not that the Veteran's right knee or back problems were due to his left knee disability because x-ray evidence showed that his left knee arthritis was not severe enough to have caused right knee or back injuries due to compensation.  Notably, the Veteran's gait and posture were normal at the examination.  The VA examiner's opinion also outweighs the Veteran's own assertion that his low back and right knee disorders were caused by his left knee disability.  The Board also finds that the rationale of the opinion by the VA examiner was broad enough to indicate that there was no secondary aggravation.  In this regard, the VA examiner stated that "The severity of the left knee condition is not of a significant enough nature to substantiate that the right knee degenerative changes could conceivably be a result of compensating for it".  The Board interprets this strong language as ruling out all possible relationships, to include both secondary causation and secondary aggravation.  Therefore, the Board finds that the present case is factually different from Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) where the Court held that a statement that there was no etiological relationship between the Veteran's service connected right knee arthritis and the onset of the claimed left knee arthritis was insufficient to rule out secondary aggravation, especially considering the use of the word "onset."  The Veteran has not presented any opinion to support a theory of secondary aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence usually is needed to associate a claimed condition with a service-connected disability).  The VA examiner's opinion unquestionably outweighs the Veteran's own opinion.  The Veteran lacks the medical expertise that is necessary to associate a right knee or back disability with a left knee disability that onset much earlier.

In summary, the Board finds that a low back disorder and a right knee disorder were not incurred in, or aggravated by, service and are not secondary to or aggravated by osteoarthritis, left knee.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

  

____________________________________________
MICHAEL MARTIN
Acting   Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


